UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: May 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance MFC Global Investment Management (U.S.), LLC U.S. bonds advanced for the 12 months ended May 31, 2008. A meltdown in the sub-prime mortgage industry and a credit crunch led to a slowdown in the U.S. economy, causing investors to seek out the relative safety of the bond market. Treasury bonds led the bond markets advance, while corporate bonds lagged. For the year ended May 31, 2008, John Hancock Bond Funds Class A, Class B, Class C, Class I and Class R1 shares posted total returns of 2.57%, 1.86%, 1.86%, 3.01% and 2.30%, respectively, at net asset value. The Fund trailed the 6.90% return of the Lehman Brothers Government/Credit Bond Index and the 3.44% average return of the Morningstar intermediate-term bond category. U.S. bonds advanced for the 12 months ended May 31, 2008. Portfolio review Sectors weightings were the main reason the portfolio underperformed its benchmark index and Morningstar peer group average. An underweight position in Treasury bonds and an overweight position in corporate bonds, which had served us well in recent years, worked against us during the reporting period. Within the corporate sector, financial holdings were the weakest performers, led by Midwestern regional bank Huntington Capital. On the positive side, our preferred holdings in beverage maker Ocean Spray Cranberries, Inc. and movie theater chain Cinemark, Inc. performed well. The portfolios mortgage-backed securities turned in a mixed performance. Our position in interest-only securities performed well during the period as mortgage prepayments slowed. However, the portfolios high-quality commercial mortgage-backed securities (CMBS), which were the easiest securities for investors to sell when liquidity dried up, detracted from results. More recently, we initiated a position in municipal bonds, which contributed favorably to results over the last few months of the period. In addition, we have been adding to our holdings of high-yield corporate bonds and high-quality mortgage-backed securities, where historically wide yield spreads created some attractive investment opportunities. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 6 Bond Fund | Annual report A look at performance For the period ended May 31, 2008 Average annual returns Cumulative total returns SEC with maximum sales charge (POP) with maximum sales charge (POP) 30-day yield as Inception Since Since of Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception 5-31-08 A 11-9-73 2.08% 2.33% 4.56%  2.08% 12.18% 56.26%  6.30% B 11-23-93 2.99 2.22 4.47  2.99 11.62 54.83  5.89 C 10-1-98 0.89 2.56  4.01% 0.89 13.44  46.22% 5.88 I 1 9-4-01 3.01 3.72  5.05 3.01 20.05  39.32 7.03 R1 1 8-5-03 2.30   3.88 2.30   20.13 6.19 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R1 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A 1.05%, Class B  1.75%, Class C  1.75%, Class I  0.62%, Class R1  1.72%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. Annual report | Bond Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Government/Credit Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 5-31-98 $15,483 $15,483 $17,543 C 2 10-1-98 14,622 14,622 16,444 I 3 9-4-01 13,932 13,932 14,174 R1 3 8-5-03 12,013 12,013 12,435 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R1 shares, respectively, as of May 31, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Government/Credit Bond Index is an unmanaged index that measures the performance of U.S. government bonds, U.S. corporate bonds and Yankee bonds. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. 8 Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on December 1, 2007, with the same investment held until May 31, 2008. Account value Ending value Expenses paid during on 12-1-07 5-31-08 period 5-31-08 1 Class A $1,000.00 $994.60 $5.29 Class B 1,000.00 991.10 8.76 Class C 1,000.00 991.10 8.76 Class I 1,000.00 996.70 3.09 Class R1 1,000.00 995.90 5.24 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2007, with the same investment held until May 31, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-07 5-31-08 period 5-31-08 1 Class A $1,000.00 $1,019.70 $5.35 Class B 1,000.00 1,016.20 8.87 Class C 1,000.00 1,016.20 8.87 Class I 1,000.00 1,021.90 3.13 Class R1 1,000.00 1,019.75 5.30 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.06%, 1.76%, 1.76%, 0.62% and 1.05% for Class A, Class B, Class C, Class I and Class R1, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). 10 Bond Fund | Annual report Portfolio summary Top 10 holdings 1 Federal National Mortgage Assn., 6.000%, 01-01-38 3.6% Federal National Mortgage Assn., 5.000%, 03-01-38 3.2% Federal National Mortgage Assn., 5.500%, 05-01-35 2.7% Federal National Mortgage Assn., 5.000%, 06-01-18 2.5% Federal National Mortgage Assn., 5.500%, 06-01-37 2.1% Federal National Mortgage Assn., 5.500%, 09-01-37 2.0% Federal National Mortgage Assn., 6.000%, 08-01-37 1.9% Federal National Mortgage Assn., 5.500%, 02-01-37 1.8% United States Treasury, 4.250%, 11-15-13 1.6% Federal Home Loan Mortgage Corp., 4.500%, 01-15-15 1.4% Sector distribution 1 Government  U.S. agency 35% Telecommunication services 2% Mortgage bonds 23% Materials 2% Financials 14% Energy 2% Consumer discretionary 6% Health care 1% Industrials 4% Consumer staples 1% Utilities 3% Information technology 1% Government  U.S. 3% Other 3% Quality distribution 1 AAA 56% BB 6% AA 4% B 7% A 9% CCC 2% BBB 13% Short-term investments & other 3% 1 As a percentage of net assets on May 31, 2008. Annual report | Bond Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 5-31-08 This schedule is divided into seven main categories: bonds, options purchased, preferred stocks, tax-exempt long-term bonds, tranche loans, U.S. government and agency securities and short-term investments. Bonds, options purchased, preferred stocks, tax-exempt long-term bonds, tranche loans and U.S. government and agency securities are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 58.49% (Cost $570,182,471) Advertising 0.14% R.H. Donnelley Corp., Sr Note (S) 8.875% 10-15-17 B $1,885 1,262,950 Agricultural Products 0.27% Bunge Ltd. Finance Corp., Gtd Sr Note 5.350 04-15-14 BBB 2,100 1,920,477 Chaoda Modern Agriculture Holdings Ltd., Gtd Sr Note (L)(S) 7.750 02-08-10 BB 515 515,000 Airlines 1.06% American Airlines, Inc., Pass Thru Ctf Ser 1988-A4 10.210 01-01-10 CCC+ 516 448,810 Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A (L) 6.545 02-02-19 A 914 885,084 Pass Thru Ctf Ser 2000-2 Class B 8.307 04-02-18 BB 1,238 1,120,141 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 629 575,680 Delta Air Lines, Inc., Sec Pass Thru Ctf Ser A 6.821 08-10-22 A 2,904 2,613,532 Sr Pass Thru Ctf Ser 2002-1 6.417 07-02-12 AA 2,880 2,754,000 Northwest Airlines, Inc., Gtd Collateralized Note Ser 2007-1 7.027 11-01-19 A 1,660 1,452,500 Aluminum 0.20% CII Carbon LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 CCC+ 1,835 1,816,650 Asset Management & Custody Banks 0.40% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-29-49 AA 4,005 3,653,161 Auto Parts & Equipment 0.39% Allison Transmission, Inc., Gtd Sr Note (L)(S) 11.000 11-01-15 B 1,885 1,776,612 Tenneco, Inc., Gtd Sr Sub Note (L) 8.625 11-15-14 B 1,830 1,811,700 See notes to financial statements 12 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Automobile Manufacturers 0.16% General Motors Corp., Sr Note (L) 7.125% 07-15-13 B $1,880 1,428,800 Broadcasting & Cable TV 0.75% CCH II LLC/CCH II Capital Corp., Gtd Sr Note 10.250 09-15-10 CCC 1,560 1,552,200 Comcast Cable Communications Holdings, Inc., Sr Note 8.375 03-15-13 BBB+ 1,470 1,621,165 Comcast Cable Holdings LLC, Gtd Sr Note 9.800 02-01-12 BBB+ 1,720 1,884,226 XM Satellite Radio, Inc., Gtd Sr Note (L) 9.750 05-01-14 CCC 1,905 1,857,375 Casinos & Gaming 1.90% Fontainebleau Las Vegas, Note (S) 10.250 06-15-15 CCC+ 1,825 1,327,687 Greektown Holdings LLC, Sr Note (H)(S) 10.750 12-01-13 D 1,170 807,300 Indianapolis Downs LLC, Sr Sec Note (S) 11.000 11-01-12 B 1,135 1,044,200 Isle of Capris Casinos, Inc., Gtd Sr Sub Note (L) 7.000 03-01-14 B 1,720 1,311,500 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B 1,970 1,546,450 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 1,895 1,771,825 Mohegan Tribal Gaming Authority, Sr Sub Note (L) 7.125 08-15-14 B 1,050 916,125 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 BB 1,525 1,536,438 Gtd Sr Sub Note Ser B 9.000 06-01-12 B 1,090 936,038 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 764 827,030 Seminole Tribe of Florida, Bond (S) 6.535 10-01-20 BBB 2,260 2,184,132 Turning Stone Resort & Casino Enterprise, Sr Note (S) 9.125 09-15-14 B+ 1,985 1,960,188 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-14 BB 1,277 1,233,901 Commodity Chemicals 0.17% Sterling Chemicals, Inc., Gtd Sr Sec Note (S) 10.250 04-01-15 B 1,555 1,555,000 Computer Hardware 0.28% Computer Sciences Corp., Sr Note (S) 6.500 03-15-18 A 2,520 2,534,062 See notes to financial statements Annual report | Bond Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Consumer Finance 0.61% CIT Group, Inc., Sr Note 5.650% 02-13-17 A $660 530,868 Sr Note 5.000 02-13-14 A 445 362,380 Sr Note 5.125 09-30-14 A 575 464,287 Ford Motor Credit Co., LLC, Sr Note 9.875 08-10-11 B 1,135 1,073,962 Sr Note 9.750 09-15-10 B 3,237 3,149,242 Data Processing & Outsourced Services 0.19% Fiserv, Inc., Gtd Sr Note 6.800 11-20-17 BBB 1,690 1,707,525 Diversified Banks 1.88% Banco Mercantil del Norte SA, Sub Note (P)(S) 6.862 10-13-21 Baa1 2,500 2,254,393 Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Jr Sub Note (5.506% to 4-15-15 then variable) (S) 5.506 12-15-49 A2 2,530 2,220,270 HBOS Plc, Perpetual Jr Sub Bond (6.413% to 10-1-35 then variable) (S) 6.413 09-29-49 A 2,410 1,859,035 Lloyds TSB Group Plc, Bond (6.267% to 11-30-16 then variable) (S) 6.267 11-14-46 A 1,085 895,518 Royal Bank of Scotland Group Plc, Jr Sub Bond Ser U (7.640% to 9-29-17 then variable) 7.640 03-31-49 A 1,400 1,315,271 Perpetual Jr Sub Bond (7.648% to 9-30-31 then variable) 7.648 08-29-49 A 3,210 3,108,204 Silicon Valley Bank, Sub Note 6.050 06-01-17 BBB 2,335 2,033,411 Standard Chartered Plc, Bond (7.014% to 7-30-37 then variable) (S) 7.014 07-30-49 BBB+ 1,700 1,547,517 Suntrust Bank, Sub Note (L) 7.250 03-15-18 A+ 1,995 2,051,339 Diversified Chemicals 0.33% Ecolab, Inc., Sr Note 4.875 02-15-15 A 1,905 1,844,076 Mosiac Co. (The), Sr Note (S) 7.625 12-01-16 BBB 1,100 1,193,500 Diversified Financial Services 1.87% ERAC USA Finance Co., Gtd Sr Note (S) 6.375 10-15-17 BBB 1,730 1,545,483 General Electric Capital Corp., Sr Note 5.625 05-01-18 AAA 1,810 1,787,980 Huntington Capital III, Gtd Jr Sub Bond (6.650% to 5-15-17 then variable) 6.650 05-15-37 BBB 2,165 1,467,550 See notes to financial statements 14 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Financial Services (continued) Independencia International Ltd., Gtd Sr Bond (S) 9.875% 01-31-17 B $1,415 $1,418,537 Nelnet, Inc., Note (7.400% to 9-1-11 then variable) 7.400 09-29-36 BB+ 2,595 1,678,436 NiSource Finance Corp., Gtd Bond 6.800 01-15-19 BBB 1,635 1,604,784 QBE Capital Funding II LP, Gtd Sub Bond (6.797% to 6-1-17 then variable) (S) 6.797 06-01-49 BBB 2,485 2,152,457 SMFG Preferred Capital, Sub Bond (6.078% to 1-25-17 then variable) (S) 6.078 01-25-49 BBB+ 2,215 1,930,217 Sovereign Capital Trust VI, Gtd Note 7.908 06-13-36 BB+ 1,840 1,446,807 TECO Finance, Inc., Gtd Sr Note 6.572 11-01-17 Baa3 839 825,967 Sr Note 7.000 05-01-12 Baa3 1,211 1,260,955 Diversified Metals & Mining 0.28% Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04-01-17 BBB 485 521,375 New Gold, Inc., Sr Note (Canada) (D)(G) 10.000 06-28-17 CCC+ 1,180 1,128,221 Vedanta Resources Plc, Sr Note (S) 6.625 02-22-10 BB 935 935,000 Diversified REITs 0.36% HRPT Properties Trust, Sr Note 6.650 01-15-18 BBB 1,070 1,005,123 ProLogis, Sr Sec Note 6.625 05-15-18 BBB+ 2,285 2,264,677 Drug Retail 0.58% CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then variable) 6.302 06-01-37 BBB 3,635 3,162,450 Sr Note 5.750 06-01-17 BBB+ 2,140 2,117,834 Electric Utilities 2.75% Abu Dhabi National Energy Co., Bond (S) 6.500 10-27-36 AA 3,035 2,770,069 AES Eastern Energy LP, Sr Pass Thru Ctf Ser 1999-A 9.000 01-02-17 BB+ 3,408 3,612,163 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB 3,467 3,766,722 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BBB 2,297 2,497,226 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 9.260 12-15-10 BB+ 976 999,214 See notes to financial statements Annual report | Bond Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Electric Utilities (continued) IPALCO Enterprises, Inc., Sr Sec Note 8.625% 11-14-11 BB $1,835 $1,977,213 Israel Electric Corp., Ltd., Note (S) 7.250 01-15-19 BBB+ 1,120 1,128,355 Nevada Power Co., Mtg Note Ser L 5.875 01-15-15 BBB 1,755 1,743,317 PNPP II Funding Corp., Deb 9.120 05-30-16 BBB 193 212,723 Texas Competitive Electric Holdings Co., LLC, Gtd Sr Note Ser A (S) 10.250 11-01-15 CCC 2,265 2,313,131 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB 4,316 4,197,254 Environmental & Facilities Services 0.06% Blaze Recycling & Metals, Inc., Gtd Sr Sec Note (G)(S) 10.875 07-15-12 B 595 565,250 Foreign Banks 0.52% ICICI Bank Ltd., Note (S) 6.625 10-03-12 BBB 2,370 2,376,060 Natixis, Sub Bond (10.000% to 4-30-18 then variable) (S) 10.000 04-30-49 A+ 1,575 1,564,448 Standard Chartered Bank, Sub Note (S) 6.400 09-26-17 A 865 856,135 Gas Utilities 0.20% Southern Union Co., Jr Sub Note (7.200% to 11-1-11 then variable) 7.200 11-01-66 BB 2,165 1,793,718 Health Care Distributors 0.16% Covidien International Finance SA, Gtd Sr Note (S) 6.000 10-15-17 A 1,455 1,474,942 Health Care Equipment 0.08% DASA Finance Corp., Gtd Sr Note (S) 8.750 05-29-18 BB 720 708,293 Health Care Facilities 0.29% Community Health Systems, Inc., Gtd Sr Sub Note 8.875 07-15-15 B 2,560 2,640,000 Health Care Services 0.13% UnitedHealth Group, Inc., Sr Note 5.500 11-15-12 A 1,240 1,220,324 Hotels, Resorts & Cruise Lines 0.19% Starwood Hotels & Resorts Worldwide, Inc., Sr Note 6.250 02-15-13 BBB 1,815 1,774,988 See notes to financial statements 16 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Household Products 0.15% Yankee Candle Co., Inc., Gtd Sr Sub Note 8.500% 02-15-15 B $1,700 1,387,625 Industrial Conglomerates 0.30% Grupo Kuo SAB de CV, Gtd Sr Note (S) 9.750 10-17-17 BB 1,775 1,783,875 Tyco Electronics Group SA, Gtd Sr Note 6.550 10-01-17 BBB 970 983,587 Insurance Brokers 0.62% Merna Reinsurance Ltd., Sec Sub Note Ser B (P) 4.446 07-07-10 A2 2,020 1,917,182 Progressive Corp. (The), Jr Sub Deb (6.700% to 6-15-17 then variable) 6.700 06-15-37 A 1,225 1,081,741 Prudential Financial, Inc., Sr Note Ser D 5.150 01-15-13 A+ 2,765 2,719,624 Integrated Telecommunication Services 1.48% AT&T, Inc., Sr Note 6.400 05-15-38 A 1,840 1,788,158 Cincinnati Bell, Inc., Gtd Sr Sub Note 8.375 01-15-14 B 1,950 1,940,250 Nextel Communications, Inc., Sr Gtd Note Ser E (L) 6.875 10-31-13 BB 2,365 1,915,650 Qwest Corp., Sr Note 7.875 09-01-11 BBB 1,620 1,648,350 Telecom Italia Capital, Gtd Sr Note (M) 7.721 06-04-38 BBB 2,860 2,878,035 Verizon Communications, Inc., Bond 6.900 04-15-38 A 1,545 1,605,576 West Corp., Gtd Sr Sub Note (L) 11.000 10-15-16 B 2,035 1,800,975 Investment Banking & Brokerage 2.56% American General Finance Corp., Note Ser J 6.900 12-15-17 A+ 1,735 1,645,783 Bear Stearns Cos., Inc., Sr Note 7.250 02-01-18 AA 1,950 2,074,443 BNP Paribas, Jr Sub Note (7.195% to 6-25-37 then variable) (S) 7.195 06-29-49 AA 1,065 980,210 Citigroup, Inc., Jr Sub Bond (8.400% to 4-30-18 then variable) 8.400 04-29-49 A 2,855 2,830,133 Goldman Sachs Group, Inc., Jr Sub Note 6.750 10-01-37 A+ 1,830 1,717,076 Jefferies Group, Inc., Sr Note 6.450 06-08-27 BBB+ 1,115 876,856 See notes to financial statements Annual report | Bond Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Investment Banking & Brokerage (continued) JPMorgan Chase & Co., Jr Sub Note Ser 1 (7.900% to 4-30-18 then variable) 7.900% 04-29-49 A $2,470 $2,459,058 Merrill Lynch & Co., Inc., Jr Sub Bond 7.750 05-14-38 A 1,770 1,670,344 Sr Note Ser 6.875 04-25-18 A 3,375 3,308,502 Mizuho Financial Group Ltd., Gtd Sub Bond 8.375 12-29-49 Aa3 2,750 2,771,285 Morgan Stanley, Sr Note Ser F 6.625 04-01-18 A+ 3,230 3,179,289 Leisure Facilities 0.13% AMC Entertainment, Inc., Sr Sub Note 8.000 03-01-14 CCC+ 1,335 1,208,175 Life & Health Insurance 0.24% Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) 6.050 04-20-67 A 915 779,811 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-15-17 then variable) (S) 8.300 10-15-37 BB 1,660 1,449,972 Marine 0.50% CMA CGM SA, Sr Note (S) 7.250 02-01-13 BB+ 2,690 2,528,600 Navios Maritime Holdings, Inc., Sr Note 9.500 12-15-14 B+ 1,975 2,034,250 Metal & Glass Containers 0.26% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B 2,375 2,392,813 Movies & Entertainment 0.28% Cinemark, Inc., Sr Disc Note 9.750 03-15-14 CCC+ 920 874,000 Rogers Cable, Inc., Gtd Sr Sec Note 6.750 03-15-15 BBB 1,640 1,698,551 Multi-Line Insurance 1.09% American International Group, Inc., Jr Sub Bond (8.175% to 5-15-38 then variable) (S) 8.175 05-15-58 A 1,525 1,462,963 Axa SA, Perpetual Sub Note (6.379% to 12-14-36 then variable) (S) 6.379 12-14-49 BBB+ 1,170 975,394 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11-15-66 BBB+ 1,640 1,325,863 See notes to financial statements 18 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Multi-Line Insurance (continued) Horace Mann Educators Corp., Sr Note 6.850% 04-15-16 BBB $1,425 $1,476,391 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 3,070 2,698,748 Gtd Jr Sub Bond (S) 7.800 03-15-37 BB+ 2,635 2,090,314 Multi-Media 0.48% News America Holdings, Inc., Gtd Sr Deb 8.250 08-10-18 BBB+ 2,165 2,461,005 Time Warner Entertainment Co., LP, Sr Deb 8.375 03-15-23 BBB+ 1,740 1,902,640 Multi-Utilities 0.55% Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 7.670 11-08-16 B 2,090 2,100,450 Salton Sea Funding Corp., Gtd Sr Sec Note Ser E 8.300 05-30-11 BBB 933 1,001,516 Sr Sec Bond Ser F 7.475 11-30-18 BBB 1,845 1,967,302 Office Services & Supplies 0.25% Xerox Corp., Sr Note (L) 6.750 02-01-17 BBB 2,204 2,260,746 Oil & Gas Drilling 0.42% Allis-Chalmers Energy, Inc., Sr Note 8.500 03-01-17 B 1,270 1,190,625 Delek & Avner-Yam Tethys Ltd., Sr Sec Note (S) 5.326 08-01-13 BBB 1,162 1,169,394 Western Oil Sands, Inc., Gtd Sr Sec Note 8.375 05-01-12 BBB+ 1,400 1,531,722 Oil & Gas Exploration & Production 0.30% McMoRan Exploration Co., Gtd Sr Note 11.875 11-15-14 CCC+ 1,230 1,303,800 Petro-Canada, Sr Note 6.050 05-15-18 BBB 1,505 1,478,849 Oil & Gas Refining & Marketing 0.20% Enterprise Products Operating LP, Gtd Jr Sub Note (P) 7.034 01-15-68 BB 2,130 1,858,203 Oil & Gas Storage & Transportation 1.12% Buckeye Partners LP, Sr Note 5.125 07-01-17 BBB 1,260 1,144,972 Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07-15-16 B+ 1,835 1,915,281 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB 2,150 2,202,454 Plains All American Pipeline LP, Sr Note (S) 6.500 05-01-18 BBB 1,290 1,285,204 See notes to financial statements Annual report | Bond Fund 19 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Oil & Gas Storage & Transportation (continued) Spectra Energy Capital LLC, Gtd Sr Note (L) 6.200% 04-15-18 BBB $1,440 $1,413,598 TEPPCO Partners LP, Gtd Jr Sub Note 7.000 06-01-67 BB 2,640 2,307,458 Packaged Foods & Meats 0.60% ASG Consolidated LLC/ASG Finance, Inc., Sr Disc Note, Step Coupon (Zero to 11-1-08, then 11.500%) (O) Zero 11-01-11 B+ 2,200 2,035,000 General Foods Corp., Deb 7.000 06-15-11 A 1,145 1,146,123 Minerva Overseas Ltd., Gtd Note (S) 9.500 02-01-17 B 2,350 2,291,250 Paper Packaging 0.05% U.S. Corrugated, Inc., Sr Sec Note 10.000 06-01-13 B 605 447,700 Paper Products 0.76% International Paper Co., Sr Note (M) 7.950 06-15-18 BBB 1,885 1,891,528 Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB 1,740 1,523,231 Smurfit-Stone Container Enterprises, Inc., Sr Note 8.000 03-15-17 B 1,920 1,656,000 Verso Paper Holdings LLC, Gtd Sr Note Ser B (L) 9.125 08-01-14 B+ 1,880 1,931,700 Property & Casualty Insurance 0.36% Chubb Corp., Sr Note 5.750 05-15-18 A 965 946,822 Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB 2,330 2,324,438 Publishing 0.19% Idearc, Inc., Gtd Sr Note 8.000 11-15-16 BB 2,405 1,719,575 Real Estate Management & Development 0.92% Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB 1,835 1,617,964 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB 1,715 1,768,559 Nationwide Health Properties, Inc., Note 6.500 07-15-11 BBB 1,745 1,765,265 Shimao Property Holding Ltd., Gtd Sr Note (S) 8.000 12-01-16 BB+ 1,080 853,200 Simon Property Group LP, Sr Note 5.625 08-15-14 A 2,520 2,440,587 See notes to financial statements 20 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Semiconductor Equipment 0.19% Freescale Semiconductor, Inc., Gtd Sr Sub Note (L) 10.125% 12-15-16 B $2,060 1,735,550 Specialized Consumer Services 0.14% FireKeepers Development Authority, Sr Sec Note (S) 13.875 05-01-15 B 860 862,150 Independencia International Ltd., Gtd Sr Note (P)(S) 9.875 05-15-15 B 450 451,710 Specialized Finance 1.79% American Express Co., Sr Note 7.000 03-19-18 A+ 1,995 2,088,504 Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 3,590 3,607,950 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 4.476 02-15-12 Baa2 2,491 2,400,575 Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB 1,060 975,200 ESI Tractebel Acquistion Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 3,116 3,183,393 HRP Myrtle Beach Operations LLC, Sr Sec Note (P)(S) 7.382 04-01-12 B+ 1,075 946,000 GrafTech Finance, Inc., Gtd Sr Note 10.250 02-15-12 BB 879 914,160 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12-22-49 A+ 2,900 2,262,000 Specialty Chemicals 0.58% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 B+ 2,160 2,127,600 Momentive Performance, Gtd Sr Note 9.750 12-01-14 B 1,910 1,771,525 Nova Chemicals Ltd., Note 7.875 09-15-25 B+ 1,695 1,423,800 Steel 0.35% Nucor Corp., Note 5.850 06-01-18 A+ 1,225 1,226,833 WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 2,415 1,962,188 Systems Software 0.20% Oracle Corp., Sr Note 5.750 04-15-18 A 1,855 1,843,798 Thrifts & Mortgage Finance 23.63% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class A1A (P) 3.085 12-25-46 AAA 2,578 2,018,183 See notes to financial statements Annual report | Bond Fund 21 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO (P) 3.400% 12-25-46 BBB $51,556 $2,336,135 Mtg Pass Thru Ctf Ser 2007-5 Class XP IO (P) 3.981 06-25-47 AAA 37,309 2,401,760 American Home Mortgage Investment Trust, Mtg Pass Thru Ser 2007-1 Class GIOP IO (P) 2.221 05-25-47 AAA 30,094 1,702,189 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 3,175 2,821,781 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.353 09-10-47 AAA 2,965 2,906,425 Mtg Pass Thru Ctf Ser 2006-2 Class A3 (P) 5.902 05-10-45 AAA 5,400 5,417,809 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.889 07-10-44 AAA 5,260 5,311,241 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.877 03-20-36 AAA 3,603 3,346,666 Mtg Pass Thru Ctf Ser 2006-D Class 6B1 (P) 5.945 05-20-36 A 2,115 748,982 Mtg Pass Thru Ctf Ser 2007-E Class 4A1 (P) 5.936 07-20-47 AAA 2,148 2,096,940 Bank of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2006-4 Class A3A 5.600 07-10-46 AAA 4,245 4,224,411 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.591 04-25-35 AA+ 1,168 647,467 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-T0P8 Class A2 4.830 08-15-38 AAA 4,260 4,243,827 Mtg Pass Thru Ctf Ser 2003-T10 Class A2 4.740 03-13-40 AAA 4,690 4,592,630 Mtg Pass Thru Ctf Ser 2006-PW14 Class D (S) 5.412 12-01-38 A 2,480 1,786,532 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 3,047 2,953,884 Citigroup Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-C4 Class A3 (P) 5.915 03-15-49 Aaa 3,350 3,364,966 See notes to financial statements 22 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.833% 12-25-35 AAA $2,750 $2,301,965 Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 1,724 1,662,300 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.400 07-15-44 AA 1,030 912,109 Commercial Mortgage, Mtg Pass Thru Ctf Ser 2006-C7 Class A3 (P) 5.899 06-10-46 AAA 3,200 3,216,852 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 BB 313 258,390 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (P) 3.671 11-20-35 AAA 39,962 1,423,637 Mtg Pass Thru Ctf Ser 2006-0A3 Class X IO (P) 2.228 05-25-36 AAA 17,037 702,785 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO (P) 1.929 07-25-46 AAA 38,274 1,332,592 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO (P) 1.916 08-25-46 AAA 20,125 748,390 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05-25-36 Aaa 3,746 3,113,611 Mtg Pass Thru Ctf Ser 2007-0A8 Class X IO 2.000 06-25-47 AAA 25,184 973,221 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class E (S) 6.065 11-15-36 Baa3 2,900 2,613,625 Mtg Pass Thru Ctf Ser 2006-1A Class F (S) 6.650 11-15-36 Ba1 5,065 4,449,440 CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2003-CPN1 Class A2 4.597 03-15-35 AAA 6,665 6,441,403 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class A2 (S) 5.779 06-20-31 AA 4,605 4,140,217 Mtg Pass Thru Ctf Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 1,065 927,945 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class M1 (S) 7.629 04-25-37 BB 3,215 2,491,625 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO (P) 2.821 08-19-45 AAA 39,477 1,270,669 See notes to financial statements Annual report | Bond Fund 23 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.213% 12-25-34 AA $1,218 $1,071,384 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.161 05-25-36 AA 1,326 234,578 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 1,425 1,364,552 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 1,850 1,785,178 Global Tower Partners Acquisition Partners LLC, Mtg Pass Thru Ctf Ser 2007-1A Class F (S) 7.050 05-15-37 Ba2 780 730,975 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2003-C2 Class B (P) 5.594 05-10-40 AAA 7,495 7,510,528 GMAC Mortgage Corporation Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 (P) 5.644 04-19-36 AAA 2,432 2,245,213 Greenpoint Mortgage Funding Trust, Mtg Pass Thru Ctf Ser 2005-AR1 Class A3 (P) 2.672 06-25-45 AAA 717 496,907 Mtg Pass Thru Ctf Ser 2005-AR4 Class 4A2 (P) 2.752 10-25-45 AAA 3,256 1,870,838 Mtg Pass Thru Ctf Ser 2006-AR1 Class A2A (P) 2.762 02-25-36 AAA 5,292 3,512,619 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2007-GG9 Class C 5.554 03-10-39 AA 1,810 1,329,890 Mtg Pass Thru Ctf Ser 2007-GG9 Class F 5.633 03-10-39 A 995 670,845 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 5.182 08-25-34 AA 1,857 1,331,307 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 (P) 5.377 01-25-36 AAA 5,414 5,042,818 HarborView Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO (P) 3.539 09-19-35 AAA 28,420 723,813 Mtg Pass Thru Ctf Ser 2005-16 Class 2A1B (P) 2.828 01-19-36 AAA 1,720 1,173,821 Mtg Pass Thru Ctf Ser 2006-SB1 Class A1A (P) 4.926 12-19-36 AAA 3,553 2,566,732 Mtg Pass Thru Ctf Ser 2007-3 Class ES IO, (G)(P) 0.351 05-19-47 AAA 71,864 516,524 See notes to financial statements 24 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) HarborView Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2007-4 Class ES IO (G)(P) 0.351% 07-19-47 AAA $72,106 $540,793 Mtg Pass Thru Ctf Ser 2007-6 Class ES IO (G)(P)(S) 0.344 11-19-15 AAA 50,132 360,324 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 1,207 1,103,336 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO (P) 3.191 10-25-36 AAA 68,150 1,574,256 Mtg Pass Thru Ctf Ser 2005-AR18 Class 2X IO (P) 2.883 10-25-36 AAA 81,663 1,322,941 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.623 05-25-35 AA 1,687 997,443 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.393 08-25-36 B 1,781 170,916 Indymac Index NIM Corp., Mtg Pass Thru Ctf Ser 2006-AR6 Class N2 (S) 8.833 06-25-46 BBB 245 239,645 JPMorgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08-15-42 AAA 2,865 2,757,589 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 1,646 1,374,581 Mtg Pass Thru Ctf Ser 2006-LDP7 Class A4 (P) 6.065 04-15-45 AAA 3,345 3,384,190 JPMorgan Commercial Mortgage Finance Corp., Mtg Pass Thru Ctf Ser 1997-C5 Class D 7.351 09-15-29 AA+ 1,190 1,214,867 JPMorgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09-25-35 AAA 2,490 2,380,975 Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 3,405 3,321,075 Mtg Pass Thru Ctf Ser 2006-A7 Class 2A5 (P) 5.816 01-25-37 Aa1 4,536 3,459,197 LB-UBS Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-C4 Class A4 (P) 6.081 06-15-38 AAA 3,950 4,007,065 Lehman XS Trust, Mtg Pass Thru Ctf Ser 2005-5N Class 3A2 (P) 2.752 11-25-35 AAA 3,627 2,348,576 Mtg Pass Thru Ctf Ser 2005-7N Class 1A1B (P) 2.693 12-25-35 AAA 2,531 1,730,523 Mtg Pass Thru Ctf Ser 2006-2N Class 1A2 (P) 2.733 02-25-46 AAA 7,718 4,818,820 See notes to financial statements Annual report | Bond Fund 25 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Master Adjustable Rate Mortgages Trust, Mtg Pass Thru Ctf Ser 2006-2 Class 4A1 (P) 4.988% 02-25-36 AAA $4,033 $3,751,465 Merrill Lynch/Countrywide Commercial Mtg Trust, Mtg Pass Thru Ctf Ser 2006-2 Class A4 (P) 6.104 $06-12-46 AAA 4,535 4,601,725 MLCC Mortgage Investors, Inc., Mtg Pass Thru Ctf Ser 2007-3 Class M1 (G)(P) 5.981 09-25-37 AA 1,565 1,285,226 Mtg Pass Thru Ctf Ser 2007-3 Class M2 (G)(P) 5.981 09-25-37 A 585 444,334 Mtg Pass Thru Ctf Ser 2007-3 Class M3 (G)(P) 5.981 09-25-37 BBB 375 250,722 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.379 11-14-42 AAA 3,065 3,045,738 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A 5.230 09-15-42 AAA 2,680 2,626,665 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 2,430 1,806,396 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.830 05-25-35 AA 1,597 1,259,205 Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499 08-25-35 AAA 1,460 1,447,468 Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08-25-35 AAA 2,365 2,183,173 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.951 12-25-35 AAA 2,486 2,134,391 Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07-25-36 AAA 4,041 3,649,642 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 850 808,313 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 795 748,209 Sub Bond Ser 2006-1A Class H (S) 7.389 11-15-36 Ba3 1,373 1,310,840 Sub Bond Ser 2006-1A Class J (S) 7.825 11-15-36 B1 850 773,268 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 1,571 1,606,998 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4 Class 1A1B (P) 4.734 05-25-46 AAA 3,118 2,088,916 See notes to financial statements 26 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR6 Class B1 (P) 2.993% 04-25-45 AA+ $4,627 $2,486,167 Mtg Pass Thru Ctf Ser 2005-AR13 Class B1 (P) 2.993 10-25-45 AA+ 4,169 2,144,382 Mtg Pass Thru Ctf Ser 2005-AR19 Class A1B3 (P) 2.743 12-25-45 AAA 1,212 926,597 Mtg Pass Thru Ctf Ser 2005-AR19 Class B1 (P) 3.093 $12-25-45 AA+ 2,417 1,159,969 Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO (P) 1.058 04-25-47 Aaa 72,237 1,038,402 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO (P) 1.082 06-25-47 Aaa 168,948 1,953,461 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO (P) 1.062 07-25-47 Aaa 96,511 1,206,384 Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.205 02-25-37 BB 2,134 495,962 Wells Fargo Mortgage Backed Securities Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 2,068 2,015,320 Mtg Pass Thru Ctf Ser 2006-AR15 Class A3 (P) 5.654 10-25-36 Aaa 4,961 4,399,823 Tobacco 0.66% Alliance One International, Inc., Gtd Sr Note 11.000 05-15-12 B+ 690 710,700 Gtd Sr Note 8.500 05-15-12 B+ 890 845,500 Philip Morris International, Inc., Note 5.650 05-16-18 A 2,905 2,842,281 Reynolds American, Inc., Sr Sec Note 7.250 06-01-13 BBB 1,575 1,635,026 Wireless Telecommunication Services 0.94% America Movil SA de CV, Sr Note 5.750 01-15-15 BBB+ 1,595 1,589,950 Citizens Communications Co., Sr Note 6.250 01-15-13 BB 1,540 1,447,600 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D (S) 5.612 06-15-35 Baa2 3,455 3,295,137 Digicel Group Ltd., Sr Note (S) 8.875 01-15-15 Caa2 2,115 1,940,512 Rural Cellular Corp., Sr Sub Note (P) 8.623 11-01-12 CCC 330 335,775 See notes to financial statements Annual report | Bond Fund 27 F I N A N C I A L S T A T E M E N T S Number of Exercise Expiration Issuer contracts price date Value Options purchased 0.18% (Cost $3,217,360) Calls 0.18% U.S. Treasury Curve 467,685,000 $0.820 Dec 2009 1,022,397 U.S. Treasury Curve 465,000,000 0.965 Jan 2010 668,642 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.68% (Cost $6,474,547) Agricultural Products 0.22% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 23,250 2,056,900 Integrated Telecommunication Services 0.19% Telephone & Data Systems, Inc., 7.60% BB+ 81,000 1,713,150 Investment Banking & Brokerage 0.27% Merrill Lynch & Co., Inc., 8.625%, Ser MER A 100,425 2,497,569 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Tax-exempt long-term bonds 0.19% (Cost $1,610,577) Industrial Development 0.19% St. John the Baptist Parish, Rev Marathon Oil Corp. Ser 2007A 5.125% 06-01-37 BBB+ $1,845 1,732,584 Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.08% (Cost $767,250) Hotels, Resorts & Cruise Lines 0.08% East Valley Tourist Development Authority, Tranche A, 8-6-12 (G) B3 $775 759,500 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agency securities 37.93% (Cost $346,533,866) Government U.S. 2.81% United States Treasury, Bond (L) 5.000% 05-15-37 AAA $4,370 4,578,598 Note (L) 4.250 11-15-13 AAA 13,875 14,396,395 Note (L) 3.875 05-15-18 AAA 6,870 6,773,930 See notes to financial statements 28 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Government U.S. Agency 35.12% Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250% 01-01-16 AAA $34 38,687 30 Yr Pass Thru Ctf (M) 6.000 05-01-38 AAA 12,090 12,296,380 30 Yr Pass Thru Ctf 5.000 07-01-35 AAA 8,536 8,263,904 30 Yr Pass Thru Ctf 5.000 09-01-35 AAA 1,046 1,013,070 CMO REMIC Ser 2489-PE 6.000 08-15-32 AAA 2,565 2,600,597 Note 4.500 01-15-15 AAA 12,810 12,913,082 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 57 57,787 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 399 416,087 15 Yr Pass Thru Ctf 7.000 06-01-17 AAA 97 101,129 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 1,252 1,268,476 15 Yr Pass Thru Ctf 5.500 12-01-20 AAA 8,184 8,299,344 15 Yr Pass Thru Ctf (M) 5.000 06-01-18 AAA 23,285 23,154,022 15 Yr Pass Thru Ctf 5.000 08-01-19 AAA 7,025 7,041,907 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 5,017 5,180,253 30 Yr Pass Thru Ctf 6.500 07-01-37 AAA 10,647 10,992,618 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 1 1,251 30 Yr Pass Thru Ctf 6.000 04-01-36 AAA 2,671 2,712,870 30 Yr Pass Thru Ctf 6.000 05-01-36 AAA 2,028 2,059,498 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 9,185 9,326,417 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 384 390,021 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 12,607 12,801,852 30 Yr Pass Thru Ctf 6.000 08-01-37 AAA 16,810 17,073,179 30 Yr Pass Thru Ctf 6.000 01-01-38 AAA 32,814 33,321,523 30 Yr Pass Thru Ctf 5.500 05-01-35 AAA 25,289 25,217,381 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 8,173 8,128,457 30 Yr Pass Thru Ctf 5.500 02-01-37 AAA 16,424 16,321,829 30 Yr Pass Thru Ctf 5.500 04-01-37 AAA 7,494 7,447,185 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 4,907 4,876,741 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 19,142 19,022,302 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 18,211 18,097,105 30 Yr Pass Thru Ctf 5.500 12-01-37 AAA 9,722 9,661,480 30 Yr Pass Thru Ctf 5.000 11-01-33 AAA 4,637 4,497,051 30 Yr Pass Thru Ctf 5.000 03-01-38 AAA 30,644 29,625,049 CMO REMIC Ser 2006-64-PC 5.500 10-25-34 AAA 4,520 4,419,987 CMO REMIC Ser 2006-67-PD 5.500 12-25-34 AAA 1,930 1,883,407 Note Zero 02-01-15 AAA 2,020 1,527,536 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.500 01-15-16 AAA 11 12,353 30 Yr Pass Thru Ctf 10.000 06-15-20 AAA 26 29,339 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 11 12,316 30 Yr Pass Thru Ctf 9.500 03-15-20 AAA 34 38,412 30 Yr Pass Thru Ctf 9.500 06-15-20 AAA 6 6,630 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 23 25,314 30 Yr Pass Thru Ctf 9.500 05-15-21 AAA 19 20,707 See notes to financial statements Annual report | Bond Fund 29 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Short-term investments 8.29% (Cost $76,083,384) Joint Repurchase Agreement 2.89% Joint Repurchase Agreement with Barclays Bank Plc dated 5-30-08 at 2.150% to be repurchased at $26,541,755 on 6-2-08, collateralized by $22,930,492 U.S. Treasury Inflation Indexed Bond , 2.375% due 1-15-25 (valued at $27,067,740, including interest) 2.150% $26,537 26,537,000 Shares Cash Equivalents 5.40% John Hancock Cash Investment Trust (T)(W) 2.5216 (Y) 49,546,384 49,546,384 Total investments (Cost $1,004,869,455)  105.84% Other assets and liabilities, net (5.84%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Gtd Guaranteed IO Interest only (carries notional principal amount). REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (L) All or a portion of this security is on loan as of May 31, 2008. (M) These securities having an aggregate value of $40,219,965, or 4.38% of the Funds net assets, have been purchased as when-issued securities  that is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $123,900,489 or 13.50% of the Funds net assets as of May 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of May 31, 2008.  The cost of investments owned on May 31, 2008, including short-term investments, for federal income tax purposes, was $1,005,537,539. Gross unrealized appreciation and depreciation of investments aggregated $10,235,060 and $44,720,451, respectively, resulting in net unrealized depreciation of $34,485,391. See notes to financial statements 30 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $955,323,071) including $48,574,887 of securities loaned (Note 2) $921,505,764 Investments in affiliated issuers, at value (Cost $49,546,384) 49,546,384 Total investments, at value (Cost $1,004,869,455) Foreign currency at value (Cost $462,020) 470,533 Cash collateral at broker for future contracts (Note 2) 168,000 Receivable for investments sold 29,659,009 Receivable for shares sold 508,578 Interest receivable 10,316,234 Receivable for futures variation margin 17,500 Unrealized appreciation of swap contracts (Note 2) 11,508 Receivable from affiliates 125,607 Other assets 12,641 Total assets Liabilities Due from custodian 11,396 Payable for investments purchased 2,463,650 Payable for investments purchased on a when-issued basis 40,575,027 Payable for shares repurchased 823,960 Payable upon return of securities loaned (Note 2) 49,546,384 Unrealized depreciation of swap contracts (Note 2) 317,125 Payable for forward foreign currency exchange contracts (Note 2) 33,669 Payable to affiliates Management fees 379,002 Distribution and service fees 264,548 Other 233,488 Other payables and accrued expenses 226,395 Total liabilities Net assets Capital paid-in 982,812,272 Accumulated net realized loss on investments, financial futures contracts, foreign currency transactions and swap contracts (31,604,751) Net unrealized depreciation of investments, financial futures contracts, translation of assets and liabilities in foreign currencies and swap contracts (34,212,256) Accumulated net investment income 471,849 Net assets See notes to financial statements Annual report | Bond Fund 31 F I N A N C I A L ST A T E M E N T S Statement of assets and liabilities (continued) Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($824,157,097 ÷ 57,604,729 shares) $14.31 Class B ($41,680,411 ÷ 2,913,533 shares) 1 $14.31 Class C ($29,017,955 ÷ 2,028,259 shares) 1 $14.31 Class I ($21,554,034 ÷ 1,506,536 shares) $14.31 Class R1 ($1,057,617 ÷ 73,573 shares) $14.38 Maximum offering price per share Class A ($14.31 ÷ 95.5%) 2 $14.98 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements 32 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $61,372,588 Dividends 422,595 Securities lending 254,260 Income from affiliated issuers 57,050 Total investment income Expenses Investment management fees (Note 3) 4,713,492 Distribution and service fees (Note 3) 3,339,369 Transfer agent fees (Note 3) 1,725,560 Accounting and legal services fees (Note 3) 104,139 Custodian fees 184,464 Printing fees 121,512 Blue sky fees 69,906 Professional fees 66,246 Trustees fees 36,600 Miscellaneous 70,903 Total expenses Less expense reductions (Note 3) (44,116) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on Investments 4,220,230 Financial futures contracts 1,080,779 Foreign currency transactions (30,124) Swap contracts 153,689 Change in net unrealized depreciation of Investments (33,163,901) Financial futures contracts (30,834) Swap contracts (325,024) Translation of assets and liabilities in foreign currencies (30,553) Net realized and unrealized loss Increase in net assets from operations See notes to financial statements Annual report | Bond Fund 33 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-07 5-31-08 Increase (decrease) in net assets From operations Net investment income $49,829,044 $51,718,418 Net realized gain (loss) (9,141,590) 5,424,574 Change in net unrealized appreciation (depreciation) 26,438,206 (33,550,312) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (46,252,186) (47,507,427) Class B (3,284,636) (2,418,760) Class C (1,055,766) (1,363,427) Class I (233,064) (728,380) Class R1 (37,809) (58,466) From Fund share transactions (Note 4) Total decrease Net assets Beginning of year 1,016,400,241 958,386,796 End of year 1 1 Includes accumulated net investment income (loss) of ($225,470) and $471,849, respectively. See notes to financial statements 34 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.70 0.67 0.68 0.75 0.81 Net realized and unrealized gain (loss) on investments (0.65) 0.38 (0.74) 0.26 (0.43) Total from investment operations Less distributions From net investment income (0.76) (0.73) (0.72) (0.77) (0.82) From capital paid-in   (0.01)   Total distributions Net asset value, end of year Total return (%) 2 3 3 Ratios and supplemental data Net assets, end of year (in millions) $1,047 $1,012 $899 $870 $824 Ratios (as a percentage of average net assets): Expenses before reductions 1.09 1.06 1.08 1.05 1.05 Expenses net of all fee waivers, if any 1.09 1.05 1.07 1.05 1.05 Expenses net of all fee waivers and credits 1.09 1.05 1.07 1.05 1.05 Net investment income 4.55 4.41 4.56 5.11 5.54 Portfolio turnover (%) 241 139 135 106 90 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. See notes to financial statements Annual report | Bond Fund 35 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.59 0.57 0.58 0.65 0.71 Net realized and unrealized gain (loss) on investments (0.65) 0.37 (0.74) 0.26 (0.43) Total from investment operations Less distributions From net investment income (0.65) (0.62) (0.62) (0.67) (0.72) From capital paid-in   (0.01)   Total distributions Net asset value, end of year Total return (%) 2 3 3 3 Ratios and supplemental data Net assets, end of year (in millions) $164 $128 $87 $59 $42 Ratios (as a percentage of average net assets): Expenses before reductions 1.79 1.76 1.78 1.75 1.76 Expenses net of all fee waivers, if any 1.79 1.75 1.77 1.75 1.76 Expenses net of all fee waivers and credits 1.79 1.75 1.77 1.75 1.75 Net investment income 3.84 3.70 3.84 4.40 4.82 Portfolio turnover (%) 241 139 135 106 90 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. See notes to financial statements 36 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.59 0.57 0.58 0.65 0.71 Net realized and unrealized gain (loss) on investments (0.64) 0.37 (0.74) 0.26 (0.43) Total from investment operations Less distributions From net investment income (0.66) (0.62) (0.62) (0.67) (0.72) From capital paid-in   (0.01)   Total distributions Net asset value, end of year Total return (%) 2 3 3 Ratios and supplemental data Net assets, end of year (in millions) $32 $28 $24 $23 $29 Ratios (as a percentage of average net assets): Expenses before reductions 1.79 1.76 1.78 1.75 1.75 Expenses net of all fee waivers, if any 1.79 1.75 1.77 1.75 1.75 Expenses net of all fee waivers and credits 1.79 1.75 1.77 1.75 1.75 Net investment income 3.84 3.71 3.86 4.41 4.86 Portfolio turnover (%) 241 139 135 106 90 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total returns would have been lower had certain expenses not been reduced during the periods shown. See notes to financial statements Annual report | Bond Fund 37 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.76 0.73 0.75 0.81 0.88 Net realized and unrealized gain (loss) on investments (0.64) 0.38 (0.74) 0.25 (0.43) Total from investment operations Less distributions From net investment income (0.83) (0.79) (0.79) (0.83) (0.88) From capital paid-in   (0.01)   Total distributions Net asset value, end of year Total return (%) 2 Ratios and supplemental data Net assets, end of year (in millions) $5 $5 $5 $5 $22 Ratios (as a percentage of average net assets): Expenses before reductions 0.63 0.65 0.64 0.62 0.62 Expenses net of all fee waivers, if any 0.63 0.65 0.64 0.62 0.62 Expenses net of all fee waivers and credits 0.63 0.65 0.64 0.62 0.62 Net investment income 4.98 4.82 4.99 5.54 6.08 Portfolio turnover (%) 241 139 135 106 90 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. See notes to financial statements 38 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 5-31-04 1 5-31-05 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year Net investment income 2 0.54 0.67 0.59 0.65 0.77 Net realized and unrealized gain (loss) on investments 0.10 0.36 (0.75) 0.26 (0.42) Total from investment operations Less distributions From net investment income (0.59) (0.71) (0.62) (0.68) (0.71) From capital paid-in   (0.01)   Total distributions Net asset value, end of year Total return (%) 3 4 Ratios and supplemental data Net assets, end of year (in millions)  5  5 $1 $1 $1 Ratios (as a percentage of average net assets): Expenses before reductions 1.38 6 1.12 1.76 1.72 1.34 Expenses net of all fee waivers, if any 1.38 6 1.12 1.76 1.72 1.34 Expenses net of all fee waivers and credits 1.38 6 1.12 1.76 1.72 1.34 Net investment income 4.40 6 4.44 3.95 4.45 5.30 Portfolio turnover (%) 241 139 135 106 90 1 Class R1 shares began operations on 8-5-03. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Less than $500,000. 6 Annualized. See notes to financial statements Annual report | Bond Fund 39 Notes to financial statements Note 1 Organization John Hancock Bond Fund (the Fund) is a diversified series of John Hancock Sovereign Bond Fund, an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to generate a high level of current income, consistent with prudent investment risk. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class R1 shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B, Class C, Class I and Class R1 shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
